Loring, J.,
delivered the opinion of the court:
When this case was heard before,* it was considered that the claimant was barred of his claim because after'the Postmaster-General had decided that the extra mail-service would be discontinued if the petitioner persisted in his claim, he had acceded to that by performing the extra service and receiving the money for it without protest. A rehearing was granted to the petitioner to permit him to show such protest, and he has *502submitted evidence for the purpose. But we think it fails to prove it, and that it shows his attempts to induce the postmaster to change his decision, while the petitioner was all the time acting on it in performing the extra service and receiving the compensation for it, which he knew would not have been paid him if his claim had not been abandoned and understood to have been.
The petition is dismissed.

See 8 C. Cls. R., p. 364, and ante. p. 133.